—In an action to recover damages for wrongful death and conscious pain and suffering, the defendants Darlene Dennis and Walter Dennis appeal from an order of the Supreme Court, Suffolk County (Doyle, J.), dated June 22, 1996, which denied their motion for summary judgment dismissing the complaint and all cross claims insofar as asserted against them.
Ordered that the order is reversed, on the law, with costs, and the motion of the defendants Darlene Dennis and Walter Dennis for summary judgment dismissing the complaint and all cross claims insofar as asserted against them is granted, and the action against the remaining defendants is severed.
The plaintiffs failed to adduce any probative evidence that the appellants, Darlene Dennis and Walter Dennis, permitted their 17-year-old son, the defendant Leo F. Schoppmeyer, Jr., to drive his grandmother’s car, or were even aware that Schoppmeyer’s grandmother had given him permission to drive her car. Since the plaintiffs failed to raise any triable issues with respect to negligent entrustment of a dangerous instrumentality, the motion of the appellants for summary judgment dismissing this cause of action should have been granted (see, Zuckerman v City of New York, 49 NY2d 557, 562; Nolechek v Gesuale, 46 NY2d 332, 336; Brahm v Hatch, 203 AD2d 640, 642; Cammilone v Popham, 157 AD2d 816; Len v City of Co-hoes, 144 AD2d 187). Mangano, P. J., Sullivan, Altman and Mc-Ginity, JJ., concur.